DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statement of 1/23/20 lists US 2013/2696251 to Van Den Berg.  The correct document number is US 2013/0269625.

Drawings
The drawings are objected to because claim 6 appears to be hand-drawn (not a proper black and white line drawing).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
Applicant is advised that should claim 18 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Objections
Claims 21 and 24 are objected to because of the following informalities:  lines 17 and 6 recite “to vary in elevational.”  This should be rephrased as –to vary in elevation--.  
Claim 27 is objected to because of the following informalities:  line 2 recites “comprising.”  This should read –comprises--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steele US 4,048,959.
Regarding claim 1, Steele discloses a mobile animal shelter device for movement across a ground surface, the device comprising: 
a frame 10 defining an enclosure having walls 14 and a roof 16 surrounding a hollow interior of the enclosure which is arranged for containing animals therein, and an open bottom such that the hollow interior of the enclosure is open to the ground surface; 
a plurality of transport wheels 62, 64 supporting the frame thereon such that the frame is supported for rolling movement across the ground surface; 
a motor 140 operatively connected to the transport wheels for driving the transport wheels; and 
a controller 112 operatively connected to the motor so as to be arranged to displace the frame across the ground surface by a controlled amount prescribed by the controller.

    PNG
    media_image1.png
    434
    567
    media_image1.png
    Greyscale

Figure 1- Steele Figure 1
Regarding claim 12, Steele discloses the invention as claimed as detailed above with respect to claim 1.  Steele also discloses a lower skirt portion 230 supported at a bottom end of the walls 14 of the frame to extend fully about a perimeter of the frame, the lower skirt portion being movable relative to the transport wheels between a transport position in which the skirt portion is spaced above the ground surface and a stationary position in which the skirt portion is engaged with the ground surface (column 7, lines 38-58).
Regarding claim 13, Steele discloses the invention as claimed as detailed above with respect to claim 12.  Steele also discloses that the frame 10 is fixed in elevation relative to the transport wheels 62, 64 and the skirt portion 230 is movable relative to the frame between the transport position and the stationary position (column 7, lines 38-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 12, 13, 21, 22, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fair US 4,341,181 in view of Steele US 4,048,959.
Regarding claim 1, Fair discloses a mobile animal shelter device for movement across a ground surface, the device comprising: 
a frame 22 defining an enclosure having walls 14, 16, 18 20
a plurality of transport wheels 42, 44 supporting the frame thereon such that the frame is supported for rolling movement across the ground surface; 
a motor 50 operatively connected to the transport wheels for driving the transport wheels; and 
a controller 62 operatively connected to the motor so as to be arranged to displace the frame across the ground surface by a controlled amount prescribed by the controller.

    PNG
    media_image2.png
    250
    787
    media_image2.png
    Greyscale

Figure 2- Fair Figure 1
Fair does not teach a roof.  Steele teaches a mobile animal shelter device for movement across a ground surface, the device comprising: 
a frame 10 defining an enclosure having walls 14 and a roof 16 surrounding a hollow interior of the enclosure which is arranged for containing animals therein, and an open bottom such that the hollow interior of the enclosure is open to the ground surface; 
a plurality of transport wheels 62, 64 supporting the frame thereon such that the frame is supported for rolling movement across the ground surface; 
a motor 140
a controller 112 operatively connected to the motor so as to be arranged to displace the frame across the ground surface by a controlled amount prescribed by the controller.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the corral of Fair with a roof as taught by Steele in order to provide animals with protection from sun and rain.
Regarding claim 2, Fair and Steele teach the invention as claimed as detailed above with respect to claim 1.  Fair also teaches that the controller includes a timer 136 configured to actuate the motor at selected times for a controlled duration to effect movement of the frame across the ground surface by said controlled amount.
Regarding claim 4, Fair and Steele teach the invention as claimed as detailed above with respect to claim 1.  Fair also teaches that wheels 122 are steerable about respective upright axes relative to the frame and wherein there is provided a steering actuator arranged to steer the transport wheels relative to the frame about their respective upright axes, the controller being operatively connected to the steering actuator so as to be arranged to steer the wheels by a controlled amount as the frame is displaced across the ground surface (column 5, lines 15-26).  Note that Fair teaches that front wheel 122 can be steered via servo. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transport wheels of Fair with controller actuated steering as taught by Fair (on other wheels) in order to enable more precise control of the shelter.
Regarding claim 12, Fair and Steele teach the invention as claimed as detailed above with respect to claim 1.  Fair also teaches a lower skirt portion 78 supported at a bottom end of the walls of the frame 10
Regarding claim 13, Fair and Steele teach the invention as claimed as detailed above with respect to claim 12.  Fair also teaches that the frame is fixed in elevation relative to the transport wheels and the skirt portion 78 is movable relative to the frame 10 between the transport position and the stationary position.
Regarding claim 21, Fair and Steele teach the invention as claimed as detailed above with respect to claim 1.  Fair also teaches:
a lower skirt portion (78 or 88) supported at a bottom end of the walls of the main frame to extend downwardly to a bottom end of the lower skirt portion for engaging the ground about a full perimeter of the main frame; 
the lower skirt portion comprising a plurality of skirt elements, each having a lower ground engaging surface defining a respective portion of the bottom end of the lower skirt portion and being supported for individual displacement relative to the main frame such that the bottom end of the lower skirt portion is flexible so as to vary in elevation according to ground contours.
Regarding claim 22, Fair and Steele teach the invention as claimed as detailed above with respect to claim 21.  Fair also teaches that each skirt element 88 is biased downwardly for engagement against the ground by a spring biasing member 94.  Note that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the skirt by using the skirt elements 88 around the entirety of the perimeter in order to gain the controllability and fault tolerance at multiple locations.

    PNG
    media_image3.png
    259
    345
    media_image3.png
    Greyscale

Figure 3- Fair Figure 4
Regarding claim 24, Fair and Steele teach the invention as claimed as detailed above with respect to claim 21.  Fair also teaches that each skirt element comprises a skid plate (the lower portion of the arm 88) defining the lower ground engaging surface for engagement against the ground, wherein the skid plate includes a ramp surface protruding outwardly from opposing edges of the skid plate at an upward slope, wherein each skirt element includes a linkage 90 coupled between the skid plate and the main frame for supporting the skid plate to vary in elevation relative the main frame, and wherein the skid plate is pivotal relative to the linkage about a generally horizontal axis.  Note that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the skirt by using the skirt elements 88 around the entirety of the perimeter in order to gain the controllability and fault tolerance at multiple locations.
Regarding claim 27, Fair and Steele teach the invention as claimed as detailed above with respect to claim 21.  Fair also teaches that each skirt element comprises a linkage member (78 or 88. 
Claims 3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fair US 4,341,181 in view of Steele US 4,048,959 and van den Berg US 6,929,252.
Regarding claim 3, Fair and Steele teach the invention as claimed as detailed above with respect to claim 1.  Fair does not teach that the controller includes a GPS device in communication with the controller such that the controller is configured to effect movement of the frame across the ground surface by said controlled amount using GPS information from the GPS device.  Van den Berg teaches a mobile animal corral which comprises a controller including a GPS device in communication with the controller such that the controller is configured to effect movement of the frame across the ground surface by said controlled amount using GPS information from the GPS device (column 2, lines 8-13).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the corral of Fair with a controller and GPS as taught by van den Berg in order to further automate the corral and provide enhanced precision and monitoring.
Regarding claim 5, Fair and Steele teach the invention as claimed as detailed above with respect to claim 1.  Fair does not teach a central server at a remote location relative to the device, the controller including a transceiver adapted to communicate with the central server over a wireless network such that the controller is operable to displace the frame across the ground by said controlled about in response to an instruction received from the central server.  Van den Berg teaches a mobile animal corral which comprises a central server at a remote location relative to the device, the controller including a transceiver adapted to communicate with the central server over a wireless network such that the controller is operable to displace the frame across the ground by said controlled about in response to an instruction received from the central server (column 2, lines 8-13). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the corral of Fair with a controller and central 
Regarding claim 6, Fair, Steele and van den Berg teach the invention as claimed as detailed above with respect to claim 5.  Van den Berg also teaches a personal computer device adapted to communicate with the central server over a wireless network such that the computer device is arranged to receive feedback information from the controller through the central server and the controller is arranged to receive instructions from the computer device through the central server (column 2, lines 8-13).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fair US 4,341,181 in view of Steele US 4,048,959 and Van Adrichem US 2015/0223429.
Regarding claim 4, Fair and Steele teach the invention as claimed as detailed above with respect to claim 1.  Fair does not explicitly teach that the transport wheels are steerable about respective upright axes relative to the frame and there is provided a steering actuator arranged to steer the transport wheels relative to the frame about their respective upright axes, the controller being operatively connected to the steering actuator so as to be arranged to steer the transport wheels by a controlled amount as the frame is displaced across the ground surface.  Van Adrichem teaches a mobile shelter device which comprises transport wheels 12 which are steerable about respective upright axes relative to the frame 14.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fair US 4,341,181 in view of Steele US 4,048,959, van den Berg US 6,929,252 and Piccioni US 2015/0068466.
Regarding claim 6, Fair, Steele and van den Berg teach the invention as claimed as detailed above with respect to claim 5.  Neither Fair, Steele nor van den Berg teach that the feedback information includes a water level sensed by a water dispenser sensor on the frame, a feed level sensed by a feeder sensor on the frame, a humidity level sensed by a humidity sensor on the frame, a temperature sensed by a temperature sensor on the frame, a wind speed sensed by a wind sensor on the frame, or a video captured by a camera on the frame.  Piccioni teaches an animal shelter in which the controller detects a water level sensed by a water dispenser sensor on the frame, a feed level sensed by a feeder sensor on the frame, and a temperature sensed by a temperature sensor on the frame [0012].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the corral of Fair with environmental sensors as taught by Piccioni in order to gather a greater data picture or enable automatic feed and/or water replenishment.
Claims 8, 9, 18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fair US 4,341,181 in view of Steele US 4,048,959 and Carrano US 5,183,008.
Regarding claim 8, Fair and Steele teach the invention as claimed as detailed above with respect to claim 1.  Fair also teaches at least one body panel 34
at least one body panel 52 which is pivotally supported on a frame 28 so as to be operable between a closed position covering a respective boundary portion of an enclosure and an open position in which the respective boundary portion is at least partially unobstructed by the body panel; and 
a panel actuator 84 connected to said at least one body panel; and
a controller (inherently) being operatively connected to the panel actuator so as to be arranged to actuate opening and closing of said at least one body panel.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the corral of Fair with an automated door as taught by Piccioni in order to automatically open and close the door when desired.
Regarding claim 9, Fair, Steele and Carrano teach the invention as claimed as detailed above with respect to claim 8.  Carrano also teaches that the controller is arranged to displace said at least one body panel 52 responsive to a sensed environmental condition as sensed by a sensor on the frame. In this case, the environmental condition is the presence of an animal/tag that is to pass through the gate (column 1, lines 48-59).
Regarding claims 18 and 31, Fair discloses a mobile animal shelter device for movement across a ground surface, the device comprising: 
a frame 22 defining an enclosure having walls 14, 16, 18 20 surrounding a hollow interior of the enclosure which is arranged for containing animals therein, and an open bottom such that the hollow interior of the enclosure is open to the ground surface; 
a plurality of transport wheels 42, 44 supporting the frame thereon such that the frame is supported for rolling movement across the ground surface; 
a motor 50
at least one body panel 34 which is pivotally supported on the frame so as to be operable between a closed position covering a respective boundary portion of the enclosure and an open position in which the respective boundary portion is at least partially unobstructed by the body panel.
Fair does not teach a roof.  Steele teaches a mobile animal shelter device for movement across a ground surface, the device comprising: 
a frame 10 defining an enclosure having walls 14 and a roof 16 surrounding a hollow interior of the enclosure which is arranged for containing animals therein, and an open bottom such that the hollow interior of the enclosure is open to the ground surface; 
a plurality of transport wheels 62, 64 supporting the frame thereon such that the frame is supported for rolling movement across the ground surface; 
a motor 140 operatively connected to the transport wheels for driving the transport wheels.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the corral of Fair with a roof as taught by Steele in order to provide animals with protection from sun and rain.
Fairs does not teach a panel actuator connected to said at least one body panel; the controller being operatively connected to the panel actuator so as to be arranged to actuate opening and closing of said at least one body panel. Carrano teaches an animal shelter which comprises:
at least one body panel 52 which is pivotally supported on a frame 28 so as to be operable between a closed position covering a respective boundary portion of an enclosure and an open position in which the respective boundary portion is at least partially unobstructed by the body panel; and 
a panel actuator 84
a controller (inherently) being operatively connected to the panel actuator so as to be arranged to actuate opening and closing of said at least one body panel.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the corral of Fair with an automated door as taught by Piccioni in order to automatically open and close the door when desired.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fair US 4,341,181 in view of Steele US 4,048,959 and Minow US 6,035,921.
Regarding claim 8, Fair and Steele teach the invention as claimed as detailed above with respect to claim 1.  Fair also teaches at least one body panel 34 which is pivotally supported on the frame so as to be operable between a closed position covering a respective boundary portion of the enclosure and an open position in which the respective boundary portion is at least partially unobstructed by the body panel; but does not teach a panel actuator connected to said at least one body panel; the controller being operatively connected to the panel actuator so as to be arranged to actuate opening and closing of said at least one body panel. Minow teaches an animal shelter which comprises:
at least one body panel 40, 15 which is pivotally supported on a frame 38 so as to be operable between a closed position covering a respective boundary portion of an enclosure and an open position in which the respective boundary portion is at least partially unobstructed by the body panel; and 
a panel actuator 34 connected to said at least one body panel; and
a controller 35 being operatively connected to the panel actuator so as to be arranged to actuate opening and closing of said at least one body panel.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the corral of Fair with an automated door as taught by Minow in order to automatically open and close the door when desired.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fair US 4,341,181 in view of Steele US 4,048,959, Minow US 6,035,921 and van den Berg US 6,929,252.
Regarding claim 10, Fair, Steele and Minow teach the invention as claimed as detailed above with respect to claim 8.  Minow also teaches that the controller is arranged to displace said at least one body panel 40, 15 responsive to an instruction received wirelessly, but does not teach a central server at a remote location relative to the device, the controller including a transceiver adapted to communicate with the central server over a wireless network such that the controller is arranged to displace said at least one body panel responsive to an instruction received by the controller from the central server.  Van den Berg teaches a mobile animal corral which comprises a central server at a remote location relative to the device, the controller including a transceiver adapted to communicate with the central server over a wireless network such that the controller is arranged to operate the corral.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the corral of Fair with a controller and central server as taught by van den Berg in order to further automate the corral and provide enhanced precision, control and monitoring.  As modified, the actuation of the door would be controlled by the remote server. 
If the applicant does not agree that the network is wireless, then would have been an obvious substitution of functional equivalents to substitute a wireless network in order to simplify setup or increase range, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fair US 4,341,181 in view of Steele US 4,048,959 and Piccioni US 2015/0068466.
Regarding claim 11, Fair and Steele teach the invention as claimed as detailed above with respect to claim 1.  Neither Fair nor Steele teach a feed supply and a feeder supported on the frame, the controller being operatively connected to the feeder so as to 16 which comprises a feed supply 3 and a feeder 2 supported on the frame, and a controller 7 being operatively connected to the feeder so as to be arranged to dispense a controlled amount of feed from the feed supply into the enclosure [0012].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the corral of Fair with an automatic feeder as taught by Piccioni in order to ensure the animals have adequate food access.
Claims 12-14, 21, 22, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fair US 4,341,181 in view of Steele US 4,048,959 and Lamparter US 4,877,266.
Regarding claim 12, Fair and Steele teach the invention as claimed as detailed above with respect to claim 1.  In an alternate interpretation, Fair does not teach a lower skirt portion supported at a bottom end of the walls of the frame to extend fully about a perimeter of the frame, the lower skirt portion being movable relative to the transport wheels between a transport position in which the skirt portion is spaced above the ground surface and a stationary position in which the skirt portion is engaged with the ground surface.  Lamparter teaches a vehicle 10 comprising a lower skirt portion 20 supported at a bottom end of the walls of the frame 28 to extend fully about a perimeter of the frame, the lower skirt portion being movable relative to transport wheels between a transport position in which the skirt portion is spaced above the ground surface and a stationary position in which the skirt portion is engaged with the ground surface.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the corral of Fair with an actuated lower skirt in order to easily lower the skirt when the corral is stationary and raise it when easier motion is desired.

    PNG
    media_image4.png
    520
    565
    media_image4.png
    Greyscale

Figure 4- Lamparter Figures 2 and 3
Regarding claim 13, Fair, Steele and Lamparter teach the invention as claimed as detailed above with respect to claim 12.  Lamparter also teaches that the frame 28 is fixed in elevation relative to the transport wheels and the skirt portion 20 is movable relative to the frame between the transport position and the stationary position.
Regarding claim 14, Fair, Steele and Lamparter teach the invention as claimed as detailed above with respect to claim 13.  Lamparter also teaches a plurality of skirt actuators 34 coupled between the frame and the skirt portion 20 at spaced apart positions about the perimeter of frame (at least one per side), the skirt actuators being operatively connected to the controller so as to be operable to displace the skirt portion between the transport and stationary positions under control of the controller.
Regarding claim 21, Fair and Steele teach the invention as claimed as detailed above with respect to claim 1.  In an alternate interpretation, Fair does not teach a lower skirt portion supported at a bottom end of the walls of the main frame to extend 10 comprising a lower skirt portion 20 supported at a bottom end 14 of the walls of the main frame to extend downwardly to a bottom end 41 of the lower skirt portion for engaging the ground about a full perimeter of the main frame; the lower skirt portion comprising a plurality of skirt elements 38, each having a lower ground engaging surface defining a respective portion of the bottom end of the lower skirt portion and being supported for individual displacement relative to the main frame such that the bottom end of the lower skirt portion is flexible so as to vary in elevation according to ground contours.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the corral of Fair with an actuated lower skirt as taught by Lamparter in order to easily lower the skirt when the corral is stationary and raise it when easier motion is desired.
Regarding claim 22, Fair, Steele and Lamparter teach the invention as claimed as detailed above with respect to claim 21.  Lamparter also teaches that each skirt element 38 is biased downwardly for engagement against the ground by a spring biasing member.  In this case, the top portion 39 of the skirt element or the actuator 34 could be considered a spring element.
Regarding claim 24, Fair, Steele and Lamparter teach the invention as claimed as detailed above with respect to claim 21.  Fair also teaches that each skirt element comprises a skid plate (the lower portion of the arm 88) defining the lower ground engaging surface for engagement against the ground, wherein the skid plate includes a ramp surface protruding outwardly from opposing edges of the skid plate at an upward 90 coupled between the skid plate and the main frame for supporting the skid plate to vary in elevation relative the main frame, and wherein the skid plate is pivotal relative to the linkage about a generally horizontal axis.  Note that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the skirt of Fair, but still use the curved skirt elements 88 in order to obtain the desired appearance or ground contact characteristics.
Regarding claim 27, Fair, Steele and Lamparter teach the invention as claimed as detailed above with respect to claim 21.  Lamparter also teaches that each skirt element comprises a linkage member 22 pivotally supported at a top end relative to the main frame and extending downwardly at a slope (in at least some positions) to a bottom end 26 supporting the lower ground engaging surface 38 therein such that pivotal movement of the linkage member varies an elevation of the lower ground engaging surface relative to the main frame.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fair US 4,341,181 in view of Steele US 4,048,959 and Doak US 3,218,091.
Regarding claim 21, Fair and Steele teach the invention as claimed as detailed above with respect to claim 1.  In an alternate interpretation, Fair does not teach a lower skirt portion supported at a bottom end of the walls of the main frame to extend downwardly to a bottom end of the lower skirt portion for engaging the ground about a full perimeter of the main frame; the lower skirt portion comprising a plurality of skirt elements, each having a lower ground engaging surface defining a respective portion of the bottom end of the lower skirt portion and being supported for individual displacement relative to the main frame such that the bottom end of the lower skirt portion is flexible so as to vary in elevation according to ground contours.  Doak teaches a vehicle 10 comprising a lower skirt portion 52 supported at a bottom end of the walls of the main frame to extend downwardly to a bottom end of the lower skirt portion for engaging the ground about a full perimeter of the main frame; the lower skirt portion comprising a 
[AltContent: arrow][AltContent: textbox (Lower Skirt Portion)]
    PNG
    media_image5.png
    275
    436
    media_image5.png
    Greyscale

Figure 5- Doak Figure 4
Regarding claim 22, Fair, Steele and Doak teach the invention as claimed as detailed above with respect to claim 21.  Doak also teaches that each skirt element is biased downwardly for engagement against the ground by a spring biasing member 66.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC BURGESS/Primary Examiner, Art Unit 3647